Title: From John Adams to Louisa Catherine Johnson Adams, 17 December 1822
From: Adams, John
To: Adams, Louisa Catherine Johnson



my Dear Daughter
Quincy 17th. December. 1822.

With high spirits I received the hand writing and the journal of the 1st. of this Month. I opened gay hopes before me for the Winter I rejoice in the recovery of you health, and to hear of the good health of you all—
Mr. Adams, his Lady and Son appear to enjoy a serene and patient tranquility under the pelting of this pitiless Storm of political hail the thunder is not loud, and the Lightning only the slight coruscations which we call heat Lightning. The newspapers are spreading his Name, and Fame far and wide so that if his writings and actions had not already assured him of immortality even these Ephemeral foliages would have done it.—
 You say nothing of my friend Mr. John Randolph, I am anxious for his health and Spirits, which it is rumoured are not so good, as I wish them, for I hoped to receive a few more of his compliments, to admire more of his uncommon figures of Rhetorick before either of us depart from this region of Oratory politicks and War.
A Man drawn by four Horses, or a Carriage drawn by eight to the four Cardinal points of the Compass, are an admirable Hieroglyphick of our approaching Presidential Election I sometimes think that we might place a feather on the pinnacle of a steeple in a calm time and wait the springing of a wind and then observe with a Telescope to which point the feather is wafted whether to the East, West, North, or South.—I believe Mr. Monroe has had a happier Administration than any that preceeded him; And I fear that no future President will enjoy such another—
I wish you much gaiety and Social enjoyment I shall vegetate in solitude, but if I can get any–body to read to me, I shall enjoy as much as any of you—I am much at my ease on the Subject of all Elections and the stoicks immota tranquillitas shall be my Motto—
We are all well, and send love to you, and yours / Your affectionate Father
John Adams